United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 1, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60253
                          Summary Calendar


JULIO CARPIO-LINGAN

                      Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                      Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A72 820 903
                        --------------------

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Julio Rodolfo Carpio-Lingan has petitioned for review of the

Board of Immigration Appeals (“BIA”) order dismissing his appeal

from the decision of the Immigration Judge (“IJ”) denying his

asylum application.   The BIA’s factual finding that an alien is

not eligible for asylum will be upheld if it is supported by

substantial evidence.    Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th

Cir. 1995).    The substantial-evidence standard requires only that

the BIA’s conclusion be based on the evidence presented and that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 02-60253
                                     -2-

the decision is substantially reasonable.          Carbajal-Gonzalez v.

INS, 78 F.3d 194, 197 (5th Cir. 1996).          This court only reviews

decisions made by the BIA.        Efe v. Ashcroft, 293 F.3d 899, 903

(5th Cir. 2002).       Because the BIA adopted the findings and

conclusions of the IJ that Carpio had failed to show that he is a

refugee, this court can also review the IJ’s findings and

conclusions.     Id.

     “A grant of asylum may be based on past persecution or on a

well-founded fear of persecution in the country of origin on

account of race, religion, nationality, membership in a

particular social group, or political opinion.”          Lopez-Gomez v.

Ashcroft, 263 F.3d 442, 444–45 (5th Cir. 2001).          “To show a

well-founded fear of persecution, an alien must have a subjective

fear of persecution, and that fear must be objectively

reasonable.”     Id. at 445.    The petitioner has the burden to

“‘show that the evidence he presented [is] so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.’”     Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).

     Carpio contends that he has shown a well-founded fear of

persecution based upon his membership in a social group

consisting of former police officers.          Carpio’s status as a

former policeman is an immutable characteristic which is beyond

his capacity to change.        See Matter of Fuentes, 19 I&N Dec. 658,

662 (BIA 1988), 1998 WL 235456.       “It is possible that

mistreatment occurring because of such a status in appropriate
                            No. 02-60253
                                 -3-

circumstances could be found to be persecution on account of

political opinion or membership in a particular social group.”

Id.

      Carpio contends that he provided evidence that the Shining

Path had assassinated persons associated with or a part of the

state, such as policemen.    He states that he sought to provide

proof that the Shining Path had bombed his business and killed

his cousin.   There are several reasons why Carpio’s argument is

without merit.

      The only issue before the court is whether the denial of the

asylum application was supported by substantial evidence based on

the evidence presented at the time of the BIA decision.

See Carbajal-Gonzalez, 78 F.3d at 197.     At that time, the record

reflected that the evidence showing that Carpio’s business had

been bombed and his cousin killed was fabricated.    Based on

Carpio’s demeanor and his fabrication of evidence, the IJ

determined that Carpio was not credible.    Although Carpio’s

explanation in his motion to reopen the deportation proceedings

for stating that the documents were fabricated is plausible, the

fact that Carpio’s story had changed yet again, if considered,

would provide an additional reason for concluding that Carpio was

not credible.    Contrary to Carpio’s argument, the BIA did not

state in denying the motion to reopen that it had accepted

Carpio’s explanation for his untruthful testimony regarding the

fabrication of the evidence.
                           No. 02-60253
                                -4-

     The IJ’s finding as to credibility is entitled to “great

deference.”   Efe, 293 F.3d at 905.    This court “will not review

decisions turning purely on the immigration judge’s assessment of

the alien petitioner’s credibility.”      Mantell v. USDOJ, INS, 798

F.2d 124, 127 (5th Cir. 1986).   Because Carpio was not credible,

he cannot show that the evidence he presented regarding his

subjective fear of persecution is “so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.’”   Jukic, 40 F.3d at 749.    The petition for review

of the BIA’s decision denying Carpio’s asylum application is

denied.

     PETITION DENIED.